Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statements (IDS) submitted on December 14, 2020 were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Election/Restrictions
Applicant’s election of Group II (method) and Species A1 and B1 (claims 7-20) in the reply filed on 01/21/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-27 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.											         		 Claim 21 recites in part “performing a second etching operation to form a second opening at an upper portion of the interlayer dielectric layer” and “wherein: the second etching operation stops at the third insulating layer”. These two limitations are mutually exclusive. If the second etching operation is performed to form a second opening at an upper portion of the interlayer dielectric layer, it necessarily implies that the second etching operation stops at some upper part of the interlayer dielectric layer and does not go past the interlayer dielectric layer and the fourth insulating layer to stop at the third insulating layer. Figs. 11A-11D lend support to the Examiner’s above stated assertion. It is possible that the Applicant intended to mean the first etching operation stops at the third insulating layer instead of the second etching operation stops at the third insulating layer but the Examiner could not be sure. Appropriate correction/clarification is requested.	
Claims 22-27 inherit the 35 U.S.C. 112(b) or 35 U.S.C. 112, 2nd paragraph (pre-AIA ) rejections based on their dependencies on claim 21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claim 16 is rejected under 35 U.S.C. 103 as obvious over You et al. (Pub. No.: US 2006/0084275 A1) in view of Shih et al. (Pub. No.: US 2013/0256903A1) and Zhang et al. (Pub. No.: CN 103633015 A).
Regarding Claim 16, You et al. discloses a method of manufacturing a semiconductor device, comprising: 						forming a first insulating layer in direct contact with a metal layer (Par. 0055-0056; Figs. 5A-5B – first insulating layer 340; metal layer 305); 						forming a second insulating layer in direct contact with the first insulating layer (Par. 0055-0056; Figs. 5A-5B – second insulating layer 345); 					forming a third insulating layer in direct contact with the second insulating layer (Par. 0055-0056; Figs. 5A-5B – third insulating layer 345);					forming a fourth insulating layer in direct contact with the third insulating layer (Par. 0055-0056 & 0061; Figs. 5A-5B – the Figs. don’t show the fourth insulating layer explicitly; You et al. does not explicitly disclose					        performing a first patterning operation including a lithography operation and a dry etching operation to form a first opening passing through the interlayer dielectric layer; and 	performing a second patterning operation including a lithography operation and a dry etching operation to form a second opening at an upper portion of the interlayer dielectric layer, wherein the second opening has a tapered shape.								However, Shih et al. at least implicitly teaches					        performing a first patterning operation including a lithography operation and a dry etching operation to form a first opening passing through the interlayer dielectric layer (Par. 0020; Fig. 5 -  via first patterning through interlayer dielectric layer 250 to form first opening 260b); and 		performing a second patterning operation including a lithography operation and a dry etching operation to form a second opening at an upper portion of the interlayer dielectric layer (Par. 0020; Fig. 5 -  via first patterning through interlayer dielectric layer 250 to form second opening 260a).													It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Shih et al. to adapt a method of manufacturing a semiconductor device, comprising:  performing a first patterning operation including a lithography operation and a dry etching operation to form a first opening passing through the However, Zhang et al. at least implicitly teaches	               			         the second opening has a tapered shape (abstract; Figs. 1a-1b – this prior art teaches the advantages of forming tapered opening as it helps improve filling of the opening with the conductive material).											It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Zhang et al. to adapt a method of manufacturing a semiconductor device, comprising: performing a second patterning operation to form a second opening at an upper portion of the interlayer dielectric layer, wherein the second opening of You et al. has a tapered shape in order to improve filling of the opening with conductive material.	


Claims 21-22, 24 & 26 are rejected under 35 U.S.C. 103 as obvious over You et al. (Pub. No.: US 2006/0084275 A1) in view of Shih et al. (Pub. No.: US 2013/0256903A1). 
Regarding Claim 21, You et al. discloses a method of manufacturing a semiconductor device, comprising: 						forming a first insulating layer in direct contact with a metal layer (Par. 0055-0056; Figs. 5A-5B – first insulating layer 340; metal layer 305); 					You et al. does not explicitly disclose					        However, Shih et al. at least implicitly teaches					        performing a second etching operation to form a second opening at an upper portion of the interlayer dielectric layer (Par. 0020; Fig. 5 - via first patterning through interlayer dielectric layer 250 to form second opening 260a).									It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Shih et al. to adapt a method of manufacturing a semiconductor device, comprising:  performing a second etching operation to form a second opening at an upper portion of the interlayer dielectric layer of You et al. in order to fabricate desired interconnection system.		
Regarding Claim 22, modified You et al., as applied to claim 21, discloses the method, wherein the first insulating layer and third insulating layers are respectively made of one selected from the group consisting of an aluminum-based insulating material, hafnium oxide, zirconium oxide and titanium oxide (You et al. – Par. 0055-0059).
Regarding Claim 24, modified You et al., as applied to claim 21, discloses the method, wherein the second opening has a tapered shape (Figs. 5A-5B).
Regarding Claim 26, modified You et al., as applied to claim 22, discloses the method, wherein the first insulating layer is made of a different material than the third insulating layer (You et al. – Par. 0055-0059 – implied to be at least a possibility).

Allowable Subject Matter
Claims 7-15 are allowed. 							                   The following is an examiner's statement of reasons for allowance: 
Regarding Claim 7: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a method for manufacturing a semiconductor device, comprising: forming an etch-stop layer over the first metal wiring; wherein: the etch-stop layer consists of, in an order closer to the first metal wiring, a first sub-layer made of one selected from the group consisting of an aluminum-based insulating material, hafnium oxide, zirconium oxide and titanium oxide, a second sub-layer made of a first silicon based insulating material, a third sub-layer made of one selected from the group consisting of an aluminum-based insulating material, hafnium oxide, zirconium oxide and titanium oxide, and a fourth sub-layer made of a second silicon based insulating material.
The most relevant prior art reference due to You et al. (Pub. No.: US 2006/0084275 A1) substantially discloses a method for manufacturing a semiconductor device, comprising: 		forming a first metal wiring (Par. 0055-0056; Figs. 5A-5B - metal layer 305); 		forming an etch-stop layer over the first metal wiring (Par. 0055-0056; Figs. 5A-5B – etch-stop layer 315);										forming an interlayer dielectric layer on the etch-stop layer (Par. 0055-0056 & 0061; Figs. 5A-5B – interlayer dielectric layer 320); 								forming a mask layer on the interlayer dielectric layer, the mask layer including a first mask layer disposed on the interlayer dielectric layer (Par. 0055-0056 & 0061; Figs. 5A-5B – 
Dostalik et al. (Pub. No.: US 2007/0290347 A1) teaches a method for manufacturing a semiconductor device, comprising: 						forming a first metal wiring (Paragraphs 0028-0031, Fig. 3 - first metal wiring 215); 		forming an etch-stop layer over the first metal wiring (Paragraphs 0028-0031, Fig. 3 – etch stop layer comprising layers 225 & 220);						forming an interlayer dielectric layer on the etch-stop layer (Paragraphs 0028-0031, Fig. 3 – interlayer dielectric layer 210); 								forming a mask layer on the interlayer dielectric layer, the mask layer including a first mask layer disposed on the interlayer dielectric layer (Paragraphs 0028-0031, Fig. 3 – mask layer 310); 												forming an opening by etching the interlayer dielectric layer (Paragraphs 0028-0031, Figs. 3-4 – opening 410); and 									forming a second metal wiring in the opening (Paragraphs 0019-0032, Figs. 8-9 – second metal layer 810),  wherein: 										the etch-stop layer consists of, in an order closer to the first metal wiring, a second sub-layer made of a first silicon based insulating material, a third sub-layer made of one selected from the group consisting of an aluminum-based insulating material, hafnium oxide, zirconium oxide and titanium oxide (Paragraphs 0019-0032, Figs. 8-9 -  second sub-layer  220 might be formed of SiCN, SiN, SiC or combinations thereof; third sub-layer 225 made of aluminum-based insulating material).					
Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 


Regarding Claims 8-15: these claims are allowed because of their dependency status from claim 7.

Also, claims 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

02/04/2022
/SYED I GHEYAS/Primary Examiner, Art Unit 2812